UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-1677 John Hancock Capital Series (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: October 31 Date of reporting period: April 30, 2012 ITEM 1. SCHEDULE OF INVESTMENTS A look at performance Total returns for the period ended April 30, 2012 Average annual total returns (%) Cumulative total returns (%) with maximum sales charge with maximum sales charge Since Since 1-year 5-year 10-year inception 1 6-months 1-year 5-year 10-year inception 1 Class A 6.62 4.61 3.57 — 11.36 6.62 25.26 41.99 — Class B 6.36 4.56 — 3.46 11.75 6.36 24.95 — 40.30 Class C 10.35 4.89 — 3.31 15.75 10.35 26.94 — 38.25 Class I 2 12.68 6.16 — 4.54 17.42 12.68 34.81 — 55.46 Class R6 12.70 6.11 4.52 — 17.45 12.70 34.53 55.66 — Performance figures assume all dividends have been reinvested. Figures reflect maximum sales charges on Class A shares of 5% and the applicable contingent deferred sales charge (CDSC) on Class B and Class C shares. The returns for Class C shares have been adjusted to reflect the elimination of the front-end sales charge effective 7-15-04. The Class B shares’ CDSC declines annually between years 1 to 6 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. Sales charges are not applicable for Class I and Class R6 shares. The expense ratios of the Fund, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectuses for the Fund and may differ from those disclosed in the Financial highlights tables in this report. The fee waivers and expense limitations are contractual at least until 2-28-13 for Class R6 shares. Had the fee waivers and expense limitations not been in place gross expenses would apply. For all other classes the net expenses equal the gross expenses. The expense ratios are as follows: Class A Class B Class C Class I Class R6* Net (%) 1.26 2.01 2.01 0.93 0.85 Gross (%) 1.26 2.01 2.01 0.93 0.87 * Expenses have been estimated for the Class’s first full year of operations. The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Fund’s current performance may be higher or lower than the performance shown. For performance data current to the most recent month end, please call 1-800-225-5291 or visit the Fund’s Web site at www.jhfunds.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The Fund’s performance results reflect any applicable expense reductions, without which the expenses would increase and results would have been less favorable. 6 U.S. Global Leaders Growth Fund | Semiannual report Without With maximum Start date sales charge sales charge Index 1 Index 2 Class B 4 5-20-02 $14,030 $14,030 $15,600 $16,356 Class C 4 5-20-02 13,825 13,825 15,600 16,356 Class I 2 5-20-02 15,546 15,546 15,600 16,356 Class R6 2 4-30-02 15,566 15,566 15,839 16,539 Performance of the classes will vary based on the differences in sales charges paid by the shareholders investing in the different classes and the fee structure of those classes. The Class C shares investment with maximum sales charge has been adjusted to reflect the elimination of the front-end sales charge effective 7-15-04. S&P 500 Index is an unmanaged index that includes 500 widely traded common stocks. Russell 1000 Growth Index is an unmanaged index of companies in the Russell 1000 Index (the 1,000 largest U.S. publicly traded companies) with high price-to-book ratios and higher forecasted growth values. It is not possible to invest directly in an index. Index figures do not reflect sales charges or direct expenses, which would have resulted in lower values if they did. 1 From 5-20-02. 2 For certain types of investors, as described in the Fund’s prospectuses. 3 The inception date of Class R6 is 9-1-11; performance prior to that date is that of Class A that has been recalculated to apply the estimated gross fees and expenses of Class R6 shares. Class R2 shares were first offered on 3-1-12. Because the class has limited operating history, performance is not shown. 4 No contingent deferred sales charge is applicable. Semiannual report | U.S. Global Leaders Growth Fund 7 Your expenses These examples are intended to help you understand your ongoing operating expenses of investing in the Fund so you can compare these costs with the ongoing costs of investing in other mutual funds. Understanding fund expenses As a shareholder of the Fund, you incur two types of costs: ■ Transaction costs which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ■ Ongoing operating expenses including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about the Fund’s actual ongoing operating expenses, and is based on the Fund’s actual return. It assumes an account value of $1,000.00 on November 1, 2011 with the same investment held until April 30, 2012. Account value Ending value Expenses paid during on 11-1-11 on4-30-12 period ended 4-30-12 1 Class A $1,000.00 $1,172.20 $7.02 Class B 1,000.00 1,167.50 11.05 Class C 1,000.00 1,167.50 11.05 Class I 1,000.00 1,174.20 4.87 Class R6 1,000.00 1,174.50 4.60 For the class noted below, the example assumes an account value of $1,000.00 on March 1, 2012, with the same investment held until April 30, 2012. Account value Ending value Expenses paid during on 3-1-12 on4-30-12 period ended 4-30-12 2 Class R2 $1,000.00 $1,057.70 $1.94 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at April 30, 2012, by $1,000.00, then multiply it by the “expenses paid” for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: 8 U.S. Global Leaders Growth Fund | Semiannual report Hypothetical example for comparison purposes This table allows you to compare the Fund’s ongoing operating expenses with those of any other fund. It provides an example of the Fund’s hypothetical account values and hypothetical expenses based on each class’s actual expense ratio and an assumed 5% annualized return before expenses (which is not the Fund’s actual return). It assumes an account value of $1,000.00 on November 1, 2011, with the same investment held until April 30, 2012. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Account value Ending value Expenses paid during on 11-1-11 on4-30-12 period ended 4-30-12 3 Class A $1,000.00 $1,018.40 $6.52 Class B 1,000.00 1,014.70 10.27 Class C 1,000.00 1,014.70 10.27 Class I 1,000.00 1,020.40 4.52 Class R2 1,000.00 1,019.20 5.67 Class R6 1,000.00 1,020.60 4.27 Remember, these examples do not include any transaction costs, therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the Fund’s annualized expense ratio of 1.30%, 2.05%, 2.05%, 0.90% and 0.85% for Class A, Class B, Class C, Class I and R6 shares, respectively, multiplied by the average account value over the period, multiplied by 182/366 (to reflect the one-half year period). 2 Expenses are equal to the Fund’s annualized expense ratio of 1.13% for Class R2 shares, multiplied by the average account value over the period, multiplied by 61/365 (to reflect the period). 3 Expenses are equal to the Fund’s annualized expense ratio multiplied by the average account value over the period, multiplied by 182/366 (to reflect the one-half year period). Semiannual report | U.S. Global Leaders Growth Fund 9 Portfolio summary Top 10 Holdings (42.1% of Net Assets on 4-30-12) Yum! Brands, Inc. 5.3% eBay, Inc. 4.0% Apple, Inc. 4.7% Schlumberger, Ltd. 4.0% Amazon.com, Inc. 4.1% Ecolab, Inc. 4.0% State Street Corp. 4.1% Colgate-Palmolive Company 3.9% The Coca-Cola Company 4.1% Monsanto Company 3.9% Sector Composition Information Technology 26.1% Energy 7.6% Health Care 17.5% Financials 6.2% Consumer Discretionary 14.2% Industrials 1.9% Consumer Staples 13.2% Short-Term Investments & Other 3.6% Materials 9.7% 1 As a percentage of net assets on 4-30-12. 2 Cash and cash equivalents not included. 3 Sector investing is subject to greater risks than the market as a whole. Because the Fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors. The Fund is non-diver-sified, which allows it to make larger investments in individual companies. Non-diversified funds tend to be more volatile than diversified funds and the market as a whole. 10 U.S. Global Leaders Growth Fund | Semiannual report Fund’s investments As of 4-30-12 (unaudited) Shares Value Common Stocks 96.4% (Cost $368,200,220) Consumer Discretionary 14.2% Hotels, Restaurants & Leisure 10.1% Starbucks Corp. (L) 182,570 10,475,867 Starwood Hotels & Resorts Worldwide, Inc. 276,120 16,346,304 Yum! Brands, Inc. (L) 404,420 29,413,467 Internet & Catalog Retail 4.1% Amazon.com, Inc. (I) 99,880 23,162,172 Consumer Staples 13.2% Beverages 6.9% Companhia de Bebidas das Americas, ADR (L) 374,990 15,742,080 The Coca-Cola Company 299,200 22,834,944 Food Products 2.4% Danone SA, ADR (L) 949,270 13,346,736 Household Products 3.9% Colgate-Palmolive Company (L) 220,330 21,799,450 Energy 7.6% Energy Equipment & Services 7.6% National Oilwell Varco, Inc. 270,230 20,472,625 Schlumberger, Ltd. 297,990 22,092,979 Financials 6.2% Capital Markets 4.1% State Street Corp. 500,370 23,127,101 Consumer Finance 2.1% American Express Company 192,950 11,617,520 Health Care 17.5% Health Care Equipment & Supplies 4.8% DENTSPLY International, Inc. (L) 259,280 10,646,037 Intuitive Surgical, Inc. (I) 27,740 16,039,268 Health Care Technology 3.6% Cerner Corp. (I)(L) 246,510 19,989,496 Pharmaceuticals 9.1% Mylan, Inc. (I) 786,800 17,081,428 Novo Nordisk A/S, ADR 120,600 17,730,612 Perrigo Company (L) 152,500 15,997,250 See notes to financial statements Semiannual report | U.S. Global Leaders Growth Fund 11 Industrials 1.9% Machinery 1.9% Joy Global, Inc. (L) 146,930 10,398,236 Information Technology 26.1% Communications Equipment 2.0% QUALCOMM, Inc. 174,160 11,118,374 Computers & Peripherals 4.7% Apple, Inc. (I) 45,320 26,477,757 Internet Software & Services 7.7% eBay, Inc. (I) 547,770 22,485,959 Google, Inc., Class A (I) 33,720 20,408,356 IT Services 6.9% Automatic Data Processing, Inc. 388,490 21,607,814 Visa, Inc., Class A 135,100 16,614,598 Software 4.8% Red Hat, Inc. (I) 279,700 16,672,917 SAP AG, ADR 152,940 10,138,393 Materials 9.7% Chemicals 9.7% Ecolab, Inc. (L) 346,870 22,092,147 Monsanto Company 284,420 21,667,116 Praxair, Inc. 90,860 10,512,502 Yield Shares Value Securities Lending Collateral 8.3% (Cost $46,075,610) John Hancock Collateral Investment Trust (W) 0.3316% (Y) 4,604,454 46,082,755 Total investments (Cost $414,275,830) † 104.7% Other assets and liabilities, net (4.7%) Total net assets 100.0% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. ADR American Depositary Receipts (I) Non-income producing security. (L) A portion of this security is on loan as of 4-30-12. (W) Investment is an affiliate of the Fund, the adviser and/or subadviser. Also, it represents the investment of securities lending collateral received. (Y) The rate shown is the annualized seven-day yield as of 4-30-12. † At 4-30-12, the aggregate cost of investment securities for federal income tax purposes was $420,611,780. Net unrealized appreciation aggregated $163,580,480, of which $165,635,261 related to appreciated investment securities and $2,054,781 related to depreciated investment securities. 12 U.S. Global Leaders Growth Fund | Semiannual report See notes to financial statements F I N A NC I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 4-30-12 (unaudited) This Statement of assets and liabilities is the Fund’s balance sheet. It shows the value of what the Fund owns, is due and owes. You’ll also find the net asset value and the maximum offering price per share. Assets Investments in unaffiliated issuers, at value (Cost $368,200,220) including $44,988,997 of securitiesloaned) $538,109,505 Investments in affiliated issuers, at value (Cost $46,075,610) 46,082,755 Total investments, at value (Cost $414,275,830) Cash 17,204,328 Receivable for fund sharessold 3,781,549 Dividends and interestreceivable 348,978 Receivable for securities lendingincome 9,523 Other receivables and prepaidexpenses 165,398 Totalassets Liabilities Payable for fund sharesrepurchased 722,049 Payable upon return of securitiesloaned 46,039,808 Payable toaffiliates Accounting and legal servicesfees 10,303 Transfer agentfees 80,913 Distribution and servicefees 152,199 Trustees’fees 47,132 Managementfees 322,741 Other liabilities and accruedexpenses 100,394 Totalliabilities Netassets Paid-incapital $377,039,328 Accumulated net investmentloss (444,058) Accumulated net realized gain oninvestments 11,714,797 Net unrealized appreciation (depreciation) oninvestments 169,916,430 Netassets See notes to financial statements Semiannual report | U.S. Global Leaders Growth Fund 13 F I N A NC I A L S T A T E M E N T S Statement of assets and liabilities (continued) Net asset value pershare Based on net asset values and shares outstanding — the Fund has an unlimited number of shares authorized with no parvalue Class A ($361,874,651 ÷ 10,305,326shares) $35.12 Class B ($29,210,738 ÷ 897,342shares) 1 $32.55 Class C ($69,999,518 ÷ 2,149,887shares) 1 $32.56 Class I ($96,917,445 ÷ 2,658,336shares) $36.46 Class R2 ($105,784 ÷ 2,902shares) $36.45 Class R6 ($118,361 ÷ 3,245.7shares) $36.47 Maximum offering price pershare Class A (net asset value per share ÷ 95%) 2 $36.97 1 Redemption price is equal to net asset value less any applicable contingent deferred salescharge. 2 On single retail sales of less than $50,000. On sales of $50,000 or more and on group sales the offering price isreduced. 14 U.S. Global Leaders Growth Fund | Semiannual report See notes to financial statements F I N A NC I A L S T A T E M E N T S Statement of operations For the six-month period ended 4-30-12 (unaudited) This Statement of operations summarizes the Fund’s investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investmentincome Dividends $2,791,143 Securitieslending 124,252 Less foreign taxeswithheld (58,507) Total investmentincome Expenses Investment managementfees 1,769,330 Distribution and servicefees 837,084 Accounting and legal servicesfees 54,307 Transfer agentfees 453,007 Trustees’fees 15,943 State registrationfees 39,233 Printing andpostage 29,964 Professionalfees 29,866 Custodianfees 27,558 Registration and filingfees 38,025 Other 11,140 Totalexpenses Less expensereductions (42,097) Netexpenses Net investmentloss Realized and unrealized gain Net realized gain on Investments in unaffiliatedissuers 18,034,377 Investments in affiliatedissuers 14,805 Capital gain distributions received from affiliated underlyingfunds 2,583 Change in net unrealized appreciation (depreciation)of Investments in unaffiliatedissuers 60,022,978 Investments in affiliatedissuers (3,354) Net realized and unrealizedgain Increase in net assets fromoperations See notes to financial statements Semiannual report | U.S. Global Leaders Growth Fund 15 F I N A NC I A L S T A T E M E N T S Statements of changes in net assets These Statements of changes in net assets show how the value of the Fund’s net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Sixmonths ended Year 4-30-12 ended (Unaudited) 10-31-11 Increase (decrease) in netassets Fromoperations Net investmentloss ($406,472) ($524,202) Net realizedgain 18,051,765 52,197,115 Change in net unrealized appreciation(depreciation) 60,019,624 (8,589,051) Increase in net assets resulting fromoperations Distributions toshareholders From net realizedgain ClassA (9,343,569) — ClassB (894,644) — ClassC (1,973,172) — ClassI (1,730,469) — ClassR6 (3,185) — Totaldistributions — From Fund sharetransactions Totalincrease Netassets Beginning ofperiod 422,083,011 400,883,367 End ofperiod Accumulated net investmentloss 16 U.S. Global Leaders Growth Fund | Semiannual report See notes to financial statements Financial highlights The Financial highlights show how the Fund’s net asset value for a share has changed during the period. CLASS A SHARES Periodended 4-30-12 1 10-31-11 10-31-10 10-31-09 10-31-08 2 12-31-07 12-31-06 Per share operatingperformance Net asset value, beginning ofperiod Net investment income(loss) 3 (0.01) — 4 — 5 0.02 0.03 0.03 — 5 Net realized and unrealized gain (loss) oninvestments 5.14 3.14 3.96 3.30 (7.96) 1.04 0.41 Total from investmentoperations Lessdistributions From net investmentincome — — (0.02) (0.01) — — — From net realizedgain (0.98) — — (0.29) — (1.12) — Totaldistributions — — — Net asset value, end ofperiod Total return (%) 8 8 Ratios and supplementaldata Net assets, end of period (inmillions) $362 $282 $264 $480 $552 $1,022 $1,263 Ratios (as a percentage of average net assets): Expenses beforereductions 1.31 9 1.26 1.50 1.81 10 1.38 9 1.32 1.32 Expenses net of feewaivers 1.30 9 1.26 1.30 1.34 10 1.30 9 1.27 1.28 Expenses net of fee waivers andcredits 1.30 9 1.26 1.30 1.33 10 1.30 9 1.27 1.28 Net investment income(loss) (0.09) 9 (0.01) 0.01 0.10 0.13 9 0.10 — 11 Portfolio turnover (%) 22 50 33 37 58 27 34 1 Six months ended 4-30-12.Unaudited. 2 For the ten-month period ended 10-31-08. The Fund changed its fiscal year end from December 31 to October31. 3 Based on the average daily sharesoutstanding. 4 Less than ($0.005) pershare. 5 Less than $0.005 pershare. 6 Does not reflect the effect of sales charges, ifany. 7 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 8 Notannualized. 9 Annualized. 10 Includes the impact of proxy expenses, which amounted to 0.03% of average netassets. 11 Less than 0.005%. See notes to financial statements Semiannual report | U.S. Global Leaders Growth Fund 17 CLASS B SHARES Periodended 4-30-12 1 10-31-11 10-31-10 10-31-09 10-31-08 2 12-31-07 12-31-06 Per share operatingperformance Net asset value, beginning ofperiod Net investmentloss 3 (0.12) (0.21) (0.19) (0.13) (0.13) (0.18) (0.20) Net realized and unrealized gain (loss) oninvestments 4.76 2.94 3.75 3.12 (7.61) 1.00 0.39 Total from investmentoperations Lessdistributions From net realizedgain (0.98) — — (0.29) — (1.12) — Net asset value, end ofperiod Total return (%) 6 6 Ratios and supplementaldata Net assets, end of period (inmillions) $29 $27 $39 $47 $56 $107 $151 Ratios (as a percentage of average net assets): Expenses beforereductions 2.06 7 2.01 2.24 2.50 8 2.13 7 2.07 2.07 Expenses net of feewaivers 2.05 7 2.00 2.05 2.08 8 2.05 7 2.02 2.03 Expenses net of fee waivers andcredits 2.05 7 2.00 2.05 2.07 8 2.05 7 2.02 2.03 Net investmentloss (0.84) 7 (0.75) (0.75) (0.65) (0.63) 7 (0.65) (0.75) Portfolio turnover (%) 22 50 33 37 58 27 34 1 Six months ended 4-30-12.Unaudited. 2 For the ten-month period ended 10-31-08. The Fund changed its fiscal year end from December 31 to October31. 3 Based on the average daily sharesoutstanding. 4 Does not reflect the effect of sales charges, ifany. 5 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 6 Notannualized. 7 Annualized. 8 Includes the impact of proxy expenses, which amounted to 0.03% of average netassets. 18 U.S. Global Leaders Growth Fund | Semiannual report See notes to financial statements CLASS C SHARES Periodended 4-30-12 1 10-31-11 10-31-10 10-31-09 10-31-08 2 12-31-07 12-31-06 Per share operatingperformance Net asset value, beginning ofperiod Net investmentloss 3 (0.12) (0.21) (0.19) (0.12) (0.13) (0.18) (0.20) Net realized and unrealized gain (loss) oninvestments 4.76 2.95 3.74 3.12 (7.61) 1.00 0.39 Total from investmentoperations Lessdistributions From net realizedgain (0.98) — — (0.29) — (1.12) — Net asset value, end ofperiod Total return (%) 6 6 Ratios and supplementaldata Net assets, end of period (inmillions) $70 $58 $60 $60 $62 $114 $186 Ratios (as a percentage of average net assets): Expenses beforereductions 2.06 7 2.01 2.23 2.51 8 2.13 7 2.07 2.07 Expenses net of feewaivers 2.05 7 2.01 2.05 2.08 8 2.05 7 2.02 2.03 Expenses net of fee waivers andcredits 2.05 7 2.01 2.05 2.07 8 2.05 7 2.02 2.03 Net investmentloss (0.84) 7 (0.75) (0.76) (0.66) (0.63) 7 (0.65) (0.75) Portfolio turnover (%) 22 50 33 37 58 27 34 1 Six months ended 4-30-12.Unaudited. 2 For the ten-month period ended 10-31-08. The Fund changed its fiscal year end from December 31 to October31. 3 Based on the average daily sharesoutstanding. 4 Does not reflect the effect of sales charges, ifany. 5 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 6 Notannualized. 7 Annualized. 8 Includes the impact of proxy expenses, which amounted to 0.03% of average netassets. See notes to financial statements Semiannual report | U.S. Global Leaders Growth Fund 19 CLASS I SHARES Periodended 4-30-12 1 10-31-11 10-31-10 10-31-09 10-31-08 2 12-31-07 12-31-06 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 3 0.05 0.12 0.11 0.13 0.13 0.16 0.12 Net realized and unrealized gain (loss) oninvestments 5.33 3.25 4.10 3.38 (8.14) 1.06 0.42 Total from investmentoperations Lessdistributions From net investmentincome — — (0.07) (0.04) — — — From net realizedgain (0.98) — — (0.29) — (1.12) — Totaldistributions — — — Net asset value, end ofperiod Total return (%) 4 5 5 Ratios and supplementaldata Net assets, end of period (inmillions) $97 $55 $37 $26 $51 $7 $18 Ratios (as a percentage of average net assets): Expenses beforereductions 0.96 6 0.90 0.93 0.96 7 0.89 6 0.88 0.87 Expenses net of fee waivers andcredits 0.90 6 0.85 0.85 0.84 7 0.85 6 0.84 0.84 Net investmentincome 0.32 6 0.39 0.43 0.60 0.60 6 0.54 0.43 Portfolio turnover (%) 22 50 33 37 58 27 34 1 Six months ended 4-30-12.Unaudited. 2 For the ten-month period ended 10-31-08. The Fund changed its fiscal year end from December 31 to October31. 3 Based on the average daily sharesoutstanding. 4 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 5 Notannualized. 6 Annualized. 7 Includes the impact of proxy expenses, which amounted to 0.03% of average netassets. CLASS R2 SHARES Periodended 4-30-12 1 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.03 Net realized and unrealized gain oninvestments 1.96 Total from investmentoperations Net asset value, end ofperiod Total return (%) 3 Ratios and supplementaldata Net assets, end of period ended (inmillions) — 4 Ratios (as a percentage of average net assets): Expenses beforereductions 1.13 5 Expenses net of feewaivers andcredits 1.13 5 Net investmentincome 0.55 5 Portfolio turnover (%) 22 6 1 Period from 3-1-12 (inception date) to 4-30-12.Unaudited. 2 Based on the average daily sharesoutstanding. 3 Notannualized. 4 Less than $500,000. 5 Annualized. 6 Portfolio turnover is shown for the period from 11-1-11 to 4-30-12. 20 U.S. Global Leaders Growth Fund | Semiannual report See notes to financial statements CLASS R6 SHARES Periodended 4-30-12 1 10-31-11 2 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 3 0.06 0.03 Net realized and unrealized gain oninvestments 5.33 1.22 Total from investmentoperations Lessdistributions From net realizedgain (0.98) — Net asset value, end ofperiod Total return (%) 4 5 5 Ratios and supplementaldata Net assets, end of period (inmillions) — 6 — 6 Ratios (as a percentage of average net assets): Expenses beforereductions 0.89 7 0.88 7 Expenses net of fee waivers andcredits 0.85 7 0.85 7 Net investmentincome 0.36 7 0.66 7 Portfolio turnover (%) 22 50 8 1 Six months ended 4-30-12.Unaudited. 2 Period from 9-1-11 (inception date) to 10-31-11. 3 Based on the average daily sharesoutstanding. 4 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 5 Notannualized. 6 Less than $500,000. 7 Annualized. 8 Portfolio turnover is shown for the period from 11-1-10 to 10-31-11. See notes to financial statements Semiannual report | U.S. Global Leaders Growth Fund 21 Notes to financial statements (unaudited) Note 1 — Organization John Hancock U.S. Global Leaders Growth Fund (the Fund) is a series of John Hancock Capital Series (the Trust), an open-end management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the Fund is to seek long-term growth of capital. The Fund may offer multiple classes of shares. The shares currently offered are detailed in the Statement of assets and liabilities. Class A, Class B and Class C shares are offered to all investors. Class I shares are offered to institutions and certain investors. Class R2 shares are available only to certain retirement plans. Class R6 shares are available only to certain retirement plans, institutions and other investors. Shareholders of each class have exclusive voting rights to matters that affect that class. The distribution and service fees, if any, and transfer agent fees for each class may differ. Class B shares convert to Class A shares eight years after purchase. Certain class I shares may be exchanged for Class R6 shares within one year after the commencement of operations of Class R6 shares. Note 2 — Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the Fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P.
